Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 twice recites “a protective layer”.  It is unclear whether the second recitation is meant to refer to a different protective layer compared to the first recitation, or if they are meant to refer to the same protective layer.  If the former, they should be named as two distinctly different elements and if the latter, direct reference to the previously recited protective layer should be made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0317352 to Lee (“Lee”). Regarding claims 1-6 and 15, Lee discloses a negative electrode and rechargeable lithium batteries incorporating the same, the negative electrode including current collector on which is located lithium metal on which a protective layer is provided.  Lee at paragraphs [0041], [0042], and [0081].  The protective layer has an ionic conductivity of 1x10-4 S/cm or more and in some embodiments includes polystyrene homopolymer.  Id. at paragraphs [0092] and [0174].  The thickness range for the protective layers used in Lee are 1-10 microns.  Id. at paragraph [0107].  The lithium metal film has a thickness ranging from 10 to 20 microns.  Id. at paragraph [0055].
Further regarding claim 7, as noted above, Lee discloses forming a negative electrode including a current collector/lithium/protective layer laminate structure.  Lee further discloses transferring this structure, including the lithium and protective layer, to assemble them with a separator, positive electrode and electrolyte in order to assemble a battery for use in various moveable/transferrable objects just as vehicles.  Thus, the transfer of both of those portions of the formed negative electrode is disclosed in several ways in Lee.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee as described above and further in view of U.S. Patent Application Publication No. 2016/0380314 to Yang et al. (“Yang”).  Regarding claims 8 and 9, Lee discloses depositing the protective layer directly onto the lithium metal.  Although Lee notes other common methods may be used to form its structure, it is silent regarding depositing the protective layer on a separate substrate followed by connection with the lithium layer.  Nonetheless, formation of a protective layer by depositing it onto a separate substrate.  Yang at paragraph [0140].  From there, deciding whether the lithium is deposited onto the protective layer or the protective layer provided onto the lithium layer, and the timing of the transfer of the lithium onto the current collector are all considered nothing more than obvious adjustments to the timing of the necessary steps required to assemble the collector/lithium/protective layer laminate structure of Lee.
.
Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Yang as described above and further in view of U.S. Patent Application Publication No. 2011/0068001 to Affnito (“Affnito”).  Regarding claims 11 and 12, Lee and Yang are silent regarding inclusion of a release layer on the substrate.  However, use of a release layer on a substrate to facilitate the transfer of material deposited on that substrate in electrode formation was a common method at the time of invention in order to allow for the easy release of the components with a wider variety of substrate materials and processing conditions.  Affnito at Abstract and paragraph [0019].  Thus, in order to ensure proper release of the protective layer from the substrate as disclosed in Yang, the person of ordinary skill in the art at the time of invention would have found inclusion of a release layer on the substrate an obvious choice.  
Further regarding claims 13 and 14, Affnito discloses the use of melamine as the release layer.  Id. at paragraph [0069].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727